01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 19-059
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   KYLE DOUGLAS ALVERSON,               )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Violation of Pretrial Release

15 Date of Detention Hearing:     February 7, 2019.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant was charged in the District of Montana with Conspiracy to Distribute

22	 and Possess with Intent to Distribute Methamphetamine; Distribution of Methamphetamine;



     DETENTION ORDER
     PAGE -1
01 Possession with Intent to Distribute Methamphetamine; and Possession of a Firearm in

02 Furtherance of a Drug Trafficking Crime. Defendant was released on an appearance bond with

03 a condition of drug treatment, and has been supervised by Pretrial Services in this District since

04 January 11, 2019. Defendant is alleged to have violated the conditions of his bond by leaving

05 the treatment program. A bench warrant was issued in the District of Montana, and defendant

06 appears before this court pursuant to that warrant.

07          2.     Defendant poses a risk of nonappearance based on lack of cooperation with

08 supervision, substance abuse history, charges pending in other courts, and noncompliance with

09 drug treatment. Defendant poses a risk of danger based on pretrial supervision noncompliance,

10 the nature and circumstances of the alleged violations, criminal history, and substance abuse

11 history.

12          3.     There does not appear to be any condition or combination of conditions that will

13 reasonably assure the defendant’s appearance at future Court hearings while addressing the

14 danger to other persons or the community.

15 It is therefore ORDERED:

16 1. Defendant shall be detained pending hearing, and committed to the custody of the Attorney

17      General for confinement in a correction facility separate, to the extent practicable, from

18      persons awaiting or serving sentences or being held in custody pending appeal;

19 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

20 3. On order of the United States or on request of an attorney for the Government, the person

21      in charge of the corrections facility in which defendant is confined shall deliver the

22	     defendant to a United States Marshal for the purpose of an appearance in connection with a



      DETENTION ORDER
      PAGE -2
01      court proceeding; and

02 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

03      the defendant, to the United States Marshal, and to the United State Probation Services

04      Officer.

05         DATED this 8th day of February, 2019.

06

07

08
                                                        A
                                                        Mary Alice Theiler
                                                        United States Magistrate Judge
09

10

11

12

13

14

15

16

17

18

19

20

21

22	



      DETENTION ORDER
      PAGE -3
